Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 09/21/2021. Claims 1-5 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US Patent No. 4,800,941) in view of Niwa (US 2015/0059941 A1) and Tsuruta et al. (US 2005/0241742 A1).
Regarding claim 1, Kabe teaches a tire (Col. 2, Line 14) comprising a carcass arranged between a pair of bead parts (Fig. 1, Ref. Num. 3), a plurality of belt layers (Fig. 1, Ref. Num. 5, 6) including only one inclined belt layer (Fig. 1, Ref. Num. 6) with a cord extending with an inclination to a tire circumferential direction (Fig. 1, Ref. Num. 6a), a plurality of circumferential belt layers (Fig. 1, Ref. Num. 5; Col. 3, Lines 28-29) each layer including a cord extending along the tire circumferential direction (Fig. 1, Ref. Num. 5a) that are arranged outside the carcass in a tire radial direction and at the outermost side in the plurality of belt layers (Fig. 1, Ref. Num. 3, 5, 6), and a tread rubber arranged outside the protective layer in the tire radial direction (Col. 3, Lines 49-51). However, Kabe does not teach a protective layer outside the plurality of belt layers or that the circumferential cords are wave-shaped.
In an analogous art, Niwa teaches a tire (Para. [0023]) with a protective layer (Fig. 1, Ref. Num. 8) with an organic fiber cord extending along the tire circumferential direction (Para. [0027]) and arranged outside the plurality of belt layers in the tire radial and width direction (Fig. 1, Ref. Num. 7), and that an end of the protective layer is arranged on the inner side in the tire radial direction than the plurality of belt layers, in a region outer in the tire width direction than an outermost end of the plurality of belt layers (Fig. 1, Ref. Num. 7, 8; Para. [0027])

In an analogous art, Tsuruta teaches that cord of a circumferential belt layer (Fig. 2, Ref. Num. 6, 7) is a wave-shaped cord meandering extending along the tire circumferential direction (Fig. 2, Ref. Num. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kabe and Niwa with Tsuruta in order to make the cords of the circumferential belt layer wave-shaped cords. This modification will ensure radial expansion during the manufacturing process (Tsuruta; Para. [0053]).
Regarding claim 5, Kabe teaches that the cords of the circumferential belt layer are spirally arranged along the tire circumferential direction (Col. 3, Lines 15-31)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US Patent No. 4,800,941) in view of Niwa (US 2015/0059941 A1) and Tsuruta et al. (US 2005/0241742 A1) as applied to claim 1 above, and further in view of Nakano (JP 2007-196898 A, English Machine Translation provided in a previous Office Action).
Regarding claim 2, modified Kabe does not teach that the shortest distance between the outermost end of the plurality of belt layers and the protective layer is 2 mm to 13 mm. 
In an analogous art, Nakano teaches in Fig. 2 that the end of the protective layer (7e) is within a region X which begins at point A, which is the outermost end of the plurality of belt layers (61e). That region X in which the end of the protective layer can fall covers the area between 0 mm and 20 mm (Para. [0020]) from the outermost end of the plurality of belt layers. Nakano does not expressly disclose 
It would have been obvious to one of ordinary skill in the art before the effective filing date modify the modified Kabe with Nakano to have the distance between the outermost end of the plurality of belt layers and the protective layer to be between 0 mm and 20 mm. This modification will both improve the load noise and high speed durability of the tire as well as prevent tire failure during vulcanization (Nakano; Para. [0017]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US Patent No. 4,800,941) in view of Niwa (US 2015/0059941 A1) and Tsuruta et al. (US 2005/0241742 A1) as applied to claim 1 above, and further in view of Tauchi (US 2019/0023076 A1).
Regarding claim 3, modified Kabe does not teach that the shortest distance between the end of the protective layer and an outer surface of the tire is 5 mm to 15 mm. 
In an analogous art, Tauchi teaches that the distance between the end of the protective layer (Fig. 3, Ref. Num. B) and an outer surface of the tire (Fig. 3, Ref. Num. B’) as line LB. Tauchi also teaches two relationships between line LB and line LA, which are 1-LB/LA, which can range from 0 to 0.1, and LB-LA, which can be from 0 mm to 8 mm (Para. [0039]). For instance, when 1-LA/LB is set to equal 0.1 and LB-LA is set to equal 1 mm, you find that the length of line LB is 10 mm. This means that there is overlap between the distance taught by Tauchi and the distance required by the instant claims, which, absent any more additional and more specific information in the prior art, is a prima facie case of obviousness. See MPEP 2144.05. 
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe et al. (US Patent No. 4,800,941) in view of Niwa (US 2015/0059941 A1), Tsuruta et al. (US 2005/0241742 A1), and Nakano (JP 2007-196898 A)  as applied to claim 2 above, and further in view of Tauchi (US 2019/0023076 A1).
Regarding claim 4, modified Kabe does not teach that the shortest distance between the end of the protective layer and an outer surface of the tire is 5 mm to 15 mm. 
In an analogous art, Tauchi teaches that the distance between the end of the protective layer (Fig. 3, Ref. Num. B) and an outer surface of the tire (Fig. 3, Ref. Num. B’) as line LB. Tauchi also teaches two relationships between line LB and line LA, which are 1-LB/LA, which can range from 0 to 0.1, and LB-LA, which can be from 0 mm to 8 mm (Para. [0039]). For instance, when 1-LA/LB is set to equal 0.1 and LB-LA is set to equal 1 mm, you find that the length of line LB is 10 mm. This means that there is overlap between the distance taught by Tauchi and the distance required by the instant claims, which, absent any more additional and more specific information in the prior art, is a prima facie case of obviousness. See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Kabe with Tauchi in order to have the shortest distance between the end of the protective layer and an outer surface of the tire to be in the range of 5 mm to 15 mm. This modification will reduce the heat build-up of the rubber to prevent belt-edge separation by loss of adhesion between the rubber and the cords (Tauchi, Para. [0039]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749